                                Case: 1:21-cv-00009 Document #: 1 Filed: 01/04/21 Page 1 of 12 PageID #:1



                             BARSHAY SANDERS, PLLC
                         1   Craig B. Sanders
                             100 Garden City Plaza, Suite 500
                         2   Garden City, NY 11530
                             Tel: (516) 203-7600
                         3   Email: csanders@barshaysanders.com
                         4   Attorneys for Plaintiff
                             File No.: 119240
                         5
                                                      UNITED STATES DISTRICT COURT
                         6                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                                            EASTERN DIVISION
                         7
                         8                                                     )
                                Mockingbird 38, LLC,                           )
                         9                                                     )
                                                       Plaintiff,              )
                        10
BARSHAY SANDERS, PLLC




                                                                               ) Case No:
                        11               v.                                    )
                                                                               ) COMPLAINT
                        12                                                     )
                                Writers Workspace Inc. d/b/a
                                                                               )
                        13      Sunriseread,
                                                                               )
                        14                                                     )
                                                       Defendant.
                                                                               )
                        15
                        16          Plaintiff Mockingbird 38, LLC (“Plaintiff”), by and through its undersigned counsel,

                        17   for its Complaint against Defendant Writers Workspace Inc. d/b/a Sunriseread (“Defendant”)
                        18
                             states and alleges as follows:
                        19
                                                                    INTRODUCTION
                        20
                                    1.        This action seeks to recover damages for copyright infringement and the
                        21
                        22   violation of the DMCA for the removal of copyright management information.

                        23          2.        Plaintiff herein provides entertainment-related photojournalism goods and
                        24
                             services and own the rights to photographs featuring celebrities which they license to online
                        25
                             and print publications.
                        26
                                    3.        Plaintiff has obtained U.S. copyright registrations covering many of its
                        27
                        28   photographs, and many others are the subject of pending copyright applications.


                                                                               1
                                                                    PLAINTIFF'S COMPLAINT
                                Case: 1:21-cv-00009 Document #: 1 Filed: 01/04/21 Page 2 of 12 PageID #:2




                                     4.      Defendant owns and operates a website known as sunriseread.com (the
                         1
                         2   “Website”).

                         3           5.      Defendant, without permission or authorization from Plaintiff actively copied,
                         4
                             stored, modified, and/or displayed Plaintiff's photographs on the Website and engaged in this
                         5
                             misconduct knowingly and in violation of the United States copyright laws.
                         6
                                                                         PARTIES
                         7
                         8           6.      Mockingbird 38, LLC is a New York Limited Liability Company and

                         9   maintains its principal place of business in Nassau County, New York.
                        10
BARSHAY SANDERS, PLLC




                                     7.      On information and belief, Defendant Writers Workspace Inc. d/b/a
                        11
                             Sunriseread, is a Illinois Corporation with a principal place of business in Cook County,
                        12
                             Illinois and is liable and responsible to Plaintiff based on the facts herein alleged.
                        13
                        14                                    JURISDICTION AND VENUE

                        15           8.      This Court has subject matter jurisdiction over the federal copyright
                        16
                             infringement claims pursuant to 28 U.S.C. §1338(a) and 28 U.S.C. §1331.
                        17
                                     9.      This Court has personal jurisdiction over Writers Workspace Inc. d/b/a
                        18
                             Sunriseread because Writers Workspace Inc. d/b/a Sunriseread maintains its principal place of
                        19
                        20   business in Illinois.

                        21           10.     Venue is proper under 28 U.S.C. §1391(a)(2) because Writers Workspace Inc.
                        22
                             d/b/a Sunriseread does business in this Judicial District and/or because a substantial part of
                        23
                             the events or omissions giving rise to the claim occurred in this Judicial District.
                        24
                                                        FACTS COMMON TO ALL CLAIMS
                        25
                        26           11.     Plaintiff is the legal and rightful owners of photographs which it licenses to

                        27   online and print publications.
                        28


                                                                                2
                                                                     PLAINTIFF'S COMPLAINT
                                Case: 1:21-cv-00009 Document #: 1 Filed: 01/04/21 Page 3 of 12 PageID #:3




                                     12.    Plaintiff has invested significant time and money in building its photograph
                         1
                         2   portfolio.

                         3           13.    Plaintiff has obtained active and valid copyright registrations from the United
                         4
                             States Copyright Office (the “USCO”) which cover many of Plaintiff's photographs while
                         5
                             many others are the subject of pending copyright applications.
                         6
                                     14.    Plaintiff's photographs are original, creative works in which Plaintiff's own
                         7
                         8   protectable copyright interests.

                         9            15.   Writers Workspace Inc. d/b/a Sunriseread is the registered owner of the
                        10
BARSHAY SANDERS, PLLC




                             Website and is responsible for its content.
                        11
                                      16.   Writers Workspace Inc. d/b/a Sunriseread is the operator of the Website and is
                        12
                             responsible for its content.
                        13
                        14            17.   The Website is popular and lucrative enterprises that purposefully display

                        15   celebrity and/or news photographs, including Plaintiff's copyrighted photographs.
                        16
                                      18.   The Website is monetized in that it contains paid advertisements and/or sells
                        17
                             merchandise to the public and, on information and belief, Defendant profits from these
                        18
                             activities.
                        19
                        20            19.   On December 6, 2019 a photograph of Kendall Jenner wears a nude minidress

                        21   in Miami. (“Photograph 1”) was authored. A copy of Photograph 1 is attached collectively in
                        22
                             Exhibit 1.
                        23
                                      20.   Plaintiff acquired the rights and applied to the USCO to register Photograph 1
                        24
                             on January 10, 2020 under Application No. 1-8435639621.
                        25
                        26            21.   Photograph 1 was registered by USCO on January 10, 2020 under Registration

                        27   No. VA0002192487.
                        28


                                                                               3
                                                                    PLAINTIFF'S COMPLAINT
                                Case: 1:21-cv-00009 Document #: 1 Filed: 01/04/21 Page 4 of 12 PageID #:4




                                     22.    Plaintiff observed Photograph 1 on Defendant's domain sunriseread.com on
                         1
                         2   December 23, 2019. A copy of Screengrab of Defendant's website including Photograph 1 is

                         3   attached hereto collectively in Exhibit 2.
                         4
                                     23.    A copy of Photograph 1 was stored and displayed on Defendant's domain
                         5
                             sunriseread.com at the following URL: https://sunriseread.com/kendall-jenner-shows-off-her-
                         6
                             long-legs-in-nude-mini-dress-while-out-with-pals-in-miami/9908/.
                         7
                         8           24.    On December 11, 2019 a photograph of Justin Timberlake photographed

                         9   standing alone on a balcony in New Orleans. (“Photograph 2”) was authored. A copy of
                        10
BARSHAY SANDERS, PLLC




                             Photograph 2 is attached collectively in Exhibit 1.
                        11
                                     25.    Plaintiff acquired the rights and applied to the USCO to register Photograph 2
                        12
                             on January 30, 2020 under Application No. 1-8498353354.
                        13
                        14           26.    Photograph 2 was registered by USCO on January 30, 2020 under Registration

                        15   No. VA0002196810.
                        16
                                     27.    Plaintiff observed Photograph 2 on Defendant's domain sunriseread.com on
                        17
                             December 29, 2019. A copy of Screengrab of Defendant's website including Photograph 2 is
                        18
                             attached hereto collectively in Exhibit 2.
                        19
                        20           28.    A copy of Photograph 2 was stored and displayed on Defendant's domain

                        21   sunriseread.com at the following URL: https://sunriseread.com/justin-timberlake-spotted-
                        22
                             solo-in-new-orleans-after-hand-holding-apology/15825/.
                        23
                                     29.    On December 3, 2019 a photograph of Kim Kardashian shows off her curves
                        24
                             in tight pants as she shops with sister Kourtney Kardashian in Miami (“Photograph 3”) was
                        25
                        26   authored. A copy of Photograph 3 is attached collectively in Exhibit 1.

                        27           30.    Plaintiff acquired the rights and applied to the USCO to register Photograph 3
                        28


                                                                                4
                                                                     PLAINTIFF'S COMPLAINT
                                Case: 1:21-cv-00009 Document #: 1 Filed: 01/04/21 Page 5 of 12 PageID #:5




                             on January 11, 2020 under Application No. 1-8436110091.
                         1
                         2           31.    Photograph 3 was registered by USCO on January 11, 2020 under Registration

                         3   No. VA0002191799.
                         4
                                     32.    Plaintiff observed Photograph 3 on Defendant's domain sunriseread.com on
                         5
                             January 2, 2020. A copy of Screengrab of Defendant's website including Photograph 3 is
                         6
                             attached hereto collectively in Exhibit 2.
                         7
                         8           33.    A copy of Photograph 3 was stored and displayed on Defendant's domain

                         9   sunriseread.com at the following URL: https://sunriseread.com/kim-kardashian-shows-off-
                        10
BARSHAY SANDERS, PLLC




                             her-curves-and-more-star-snaps/19171/.
                        11
                                     34.    Without permission or authorization from Plaintiff, Defendant volitionally
                        12
                             selected, copied, modified, stored and/or displayed each of Plaintiff copyright protected
                        13
                        14   photographs (hereinafter collectively referred to as “Photographs”), as set forth in Exhibit “1”

                        15   which is annexed hereto and incorporated in its entirety herein, on the Website.
                        16
                                    35.     On information and belief, the Photographs were copied, modified, stored
                        17
                             and/or displayed without license or permission, thereby infringing on Plaintiff's copyrights
                        18
                             (hereinafter singularly the “Infringement” and collectively the “Infringements”).
                        19
                        20          36.     Each Infringement includes a URL (“Uniform Resource Locator”) for a fixed

                        21   tangible medium of expression that was sufficiently permanent or stable to permit it to be
                        22
                             communicated for a period of more than transitory duration and therefore constitutes a
                        23
                             specific infringement. 17 U.S.C. §106(5); Perfect 10, Inc. v. Amazon.com, Inc.508 F.3d 1146,
                        24
                             1160 (9th Cir. 2007).
                        25
                        26          37.     Each Infringement is an exact copy of Plaintiff's original image that was

                        27   directly copied and stored by Defendant on the Website.
                        28


                                                                                5
                                                                     PLAINTIFF'S COMPLAINT
                                Case: 1:21-cv-00009 Document #: 1 Filed: 01/04/21 Page 6 of 12 PageID #:6




                                    38.     On information and belief, Defendant takes an active and pervasive role in the
                         1
                         2   content posted on its Website, including, but not limited to copying, posting, selecting,

                         3   commenting on and displaying Plaintiff's Photographs.
                         4
                                    39.     On information and belief, Defendant directly contributes to the content posted
                         5
                             on the Website by, inter alia, directly employing authors, moderators and administrators, as
                         6
                             Defendant's agents, including but not limited to Andy Sanders and Samantha Conely
                         7
                         8   (hereinafter collectively referred to as “Employees”) who are each responsible for operating

                         9   and controlling the activities on the Website.
                        10
BARSHAY SANDERS, PLLC




                                    40.     Sam Conely has a wepage at URL https://sunriseread.com/author/samantha/
                        11
                             which states that “Sam Conley is new to online journalism but she is keen to learn. She is an
                        12
                             MBA from a reputed university. She brings together relevant news pieces from various
                        13
                        14   industries. She loves to share quick news updates. She is always in search of interesting news

                        15   so that she can share them as well to Sunriseread's readers who could enjoy them with their
                        16
                             morning coffee.”
                        17
                                    41.      Andy Sanders has a wepage at https://sunriseread.com/author/andy that states
                        18
                             “Andy founded Sunriseread with an aim to bring relevant news to the public with a specific
                        19
                        20   viewpoint for each story catered by the team working behind Sunriseread. He is a proficient

                        21   journalist who holds a reputable portfolio with proficiency in content research, analysis, and
                        22
                             writing. Having a good knowledge of Tech arena, Andy writes mostly the tech news but he
                        23
                             loves to cover all types of news bulletins as well.”
                        24
                                    42.     On information and belief, at all material times the Employees were acting
                        25
                        26   within the course and scope of their employment.

                        27          43.     On information and belief, at all material times the Employees were acting
                        28


                                                                                6
                                                                     PLAINTIFF'S COMPLAINT
                                Case: 1:21-cv-00009 Document #: 1 Filed: 01/04/21 Page 7 of 12 PageID #:7




                             within the course and scope of their agency.
                         1
                         2          44.     On information and belief, Defendant is not registered with the United States

                         3   Copyright Office pursuant to 17 U.S.C. §512.
                         4
                                    45.     On information and belief, the Infringements were not posted at the direction
                         5
                             of a “user” as that term is defined in 17 U.S.C. §512(c).
                         6
                                    46.     On information and belief, Defendant was aware of facts or circumstances
                         7
                         8   from which the determination regarding the Infringements was apparent. Defendant cannot

                         9   claim that it was aware of the infringing activities, including the specific Infringements which
                        10
BARSHAY SANDERS, PLLC




                             form the basis of this complaint, since such a claim would amount to only willful blindness to
                        11
                             the Infringements on the part of Defendant.
                        12
                                    47.     On information and belief, Defendant engaged in the Infringements knowingly
                        13
                        14   and in violation of applicable United States Copyright Laws.

                        15          48.     On information and belief, Defendant's Employees, created participated and
                        16
                             commented on “threads” or postings that encouraged members to post copyrighted
                        17
                             photographs, including Plaintiff's Photographs.
                        18
                                    49.     On information and belief, the Photographs are readily identifiable as
                        19
                        20   copyright protected as the vast majority of the photographs on the Website contain a

                        21   copyright watermark on the image, thereby making their infringement willful as a matter of
                        22
                             law.
                        23
                                    50.     On information and belief, Defendant has the legal right and ability to control
                        24
                             and limit the infringing activities on its Website and exercised and/or had the right and ability
                        25
                        26   to exercise such right.

                        27          51.     On information and belief, Defendant's Employees had complete control over
                        28


                                                                               7
                                                                    PLAINTIFF'S COMPLAINT
                                Case: 1:21-cv-00009 Document #: 1 Filed: 01/04/21 Page 8 of 12 PageID #:8




                             and actively reviewed and monitored the content posted on the Website.
                         1
                         2          52.     On information and belief, Defendant monitors the content on its Website.

                         3          53.     On information and belief, Defendant's Employees actively review, modify
                         4
                             delete and/or “clean” postings and threads thereby having constructive notice of its contents.
                         5
                                    54.     On information and belief, Defendant has received a financial benefit directly
                         6
                             attributable to the Infringements. Specifically, by way of the Infringements, the Website had
                         7
                         8   increased traffic to the and, in turn, realized an increase its advertising revenues and/or

                         9   merchandise sales.
                        10
BARSHAY SANDERS, PLLC




                                    55.     On information and belief, a large number of people has viewed the unlawful
                        11
                             copies of the Photographs on the Website.
                        12
                                    56.     On information and belief, Defendant at all times had the ability to stop the
                        13
                        14   reproduction and display of Plaintiff's copyrighted material.

                        15          57.     As a result of Defendant's misconduct, Plaintiff has been substantially harmed.
                        16
                                                                     FIRST COUNT
                        17                        (Direct Copyright Infringement, 17 U.S.C. §501 et seq.)

                        18          58.     Plaintiff repeats and incorporates by reference the allegations contained in the
                        19
                             preceding paragraphs, as though set forth in full herein.
                        20
                                    59.     The Photographs are original, creative works in which Plaintiff owns valid
                        21
                             copyright properly registered with the United States Copyright Office.
                        22
                        23          60.     Plaintiff has not licensed Defendant the right to use the Photographs in any

                        24   manner, nor has Plaintiff assigned any of its exclusive rights in the Copyrights to Defendant.
                        25
                                    61.     Without permission or authorization from Plaintiff and in willful violation of
                        26
                             Plaintiff's rights under 17 U.S.C. §106, Defendant improperly and illegally copied, stored,
                        27
                             reproduced, distributed, adapted, and/or publicly displayed works copyrighted by Plaintiff
                        28


                                                                               8
                                                                    PLAINTIFF'S COMPLAINT
                                Case: 1:21-cv-00009 Document #: 1 Filed: 01/04/21 Page 9 of 12 PageID #:9




                             thereby violating one of Plaintiff's exclusive rights in its copyrights.
                         1
                         2          62.     Defendant's reproduction of the Photographs and display of the Photographs on

                         3   the Website constitutes willful copyright infringement. Feist Publications, Inc. v. Rural
                         4
                             Telephone Service Co., Inc., 499 U.S. 340, 361 (1991).
                         5
                                    63.     As a direct and proximate result of Defendant's misconduct, Plaintiff has been
                         6
                             substantially harmed and should be awarded statutory damages against Defendant pursuant to
                         7
                         8   17 U.S.C. §504(c) of up to $150,000 per infringement in an amount to be proven at trial.

                         9
                                                                    SECOND COUNT
                        10
BARSHAY SANDERS, PLLC




                        11                (Integrity of Copyright Management Information 17 U.S.C. § 1202)

                        12          64.     Plaintiff repeats and incorporates, as though fully set forth herein, each and
                        13
                             every allegation contained in the preceding paragraphs, as though set forth in full herein.
                        14
                                    65.     Upon information and belief, in its article on the Website, Defendant copied
                        15
                             the Photograph 1 from https://www.dailymail.co.uk/tvshowbiz/article-7766397/Kendall-
                        16
                        17   Jenner-drops-jaws-skimpy-nude-mini-dress-supermodel-hits-town-Miami.html                  which

                        18   contained a gutter credit underneath Photograph 1 stating “MEGA” the agency which owned
                        19
                             Photograph 1 prior to its assignment to Plaintiff.
                        20
                                    66.     Upon information and belief, Defendant also removed the metadata from the
                        21
                             Photograph     which     was     present    at    https://www.dailymail.co.uk/tvshowbiz/article-
                        22
                        23   7766397/Kendall-Jenner-drops-jaws-skimpy-nude-mini-dress-supermodel-hits-town-

                        24   Miami.html.
                        25
                                    67.     Upon information and belief, Defendant intentionally and knowingly removed
                        26
                             copyright management information identifying Plaintiff as the rightsholder of Photograph 1.
                        27
                                    68.     Upon information and belief, in its article on the Website, Defendant copied
                        28


                                                                                9
                                                                     PLAINTIFF'S COMPLAINT
                              Case: 1:21-cv-00009 Document #: 1 Filed: 01/04/21 Page 10 of 12 PageID #:10




                             the Photograph 2 from https://pagesix.com/2019/12/12/justin-timberlake-spotted-solo-in-new-
                         1
                         2   orleans-amid-alisha-wainwright-jessica-biel-scandal/    which    contained   a   gutter   credit

                         3   underneath Photograph 2 stating “MEGA” the agency which owned Photograph 2 prior to its
                         4
                             assignment to Plaintiff.
                         5
                                    69.     Upon information and belief, Defendant also removed the metadata from the
                         6
                             Photograph which was present at https://pagesix.com/2019/12/12/justin-timberlake-spotted-
                         7
                         8   solo-in-new-orleans-amid-alisha-wainwright-jessica-biel-scandal/.

                         9          70.     Upon information and belief, Defendant intentionally and knowingly removed
                        10
BARSHAY SANDERS, PLLC




                             copyright management information identifying Plaintiff as the rightsholder of Photograph 2.
                        11
                                    71.     The conduct of Defendant violates 17 U.S.C. § 1202(b).
                        12
                                    72.     Upon information and belief, Defendant's falsification, removal and/or
                        13
                        14   alteration of the aforementioned copyright management information was made without the

                        15   knowledge or consent of Plaintiff.
                        16
                                    73.     Upon information and belief, the falsification, alteration and/or removal of said
                        17
                             copyright management information was made by Defendant intentionally, knowingly and
                        18
                             with the intent to induce, enable, facilitate, or conceal their infringement of Plaintiff's
                        19
                        20   copyright in the Photograph. Defendant also knew, or should have known, that such

                        21   falsification, alteration and/or removal of said copyright management information would
                        22
                             induce, enable, facilitate, or conceal their infringement of Plaintiff's copyright in the
                        23
                             Photograph.
                        24
                                    74.     As a result of the wrongful conduct of Defendant as alleged herein, Plaintiff is
                        25
                        26   entitled to recover from Defendant the damages, that he sustained and will sustain, and any

                        27   gains, profits and advantages obtained by Defendant because of its violations of 17 U.S.C. §
                        28


                                                                              10
                                                                    PLAINTIFF'S COMPLAINT
                              Case: 1:21-cv-00009 Document #: 1 Filed: 01/04/21 Page 11 of 12 PageID #:11




                             1202, including attorney's fees and costs.
                         1
                         2          75.     Alternatively, Plaintiff may elect to recover from Defendant statutory damages

                         3   pursuant to 17 U.S.C. § 1203(c) (3) in a sum of at least $2,500 up to $25,000 for each
                         4
                             violation of 17 U.S.C. § 1202.
                         5
                                                                PRAYER FOR RELIEF
                         6
                                    WHEREFOREPlaintiff respectfully requests judgment as follows:
                         7
                         8          That the Court enters a judgment finding that Defendant has infringed on Plaintiff's

                         9   rights to the Photographs in violation of 17 U.S.C. §501 et seq. and award damages and
                        10
BARSHAY SANDERS, PLLC




                             monetary relief as follows:
                        11
                                            a.      Statutory damages against Defendant pursuant to 17 U.S.C. §504(c) of
                        12
                                                    up to $150,000 per infringement or in the alternative Plaintiff's actual
                        13
                        14                          damages and the disgorgement of Defendant' wrongful profits in an

                        15                          amount to be proven at trial; and
                        16
                                            b.      Statutory damages against Defendant pursuant to 17 U.S.C. §1202 of
                        17
                                                    up to $25,000 per infringement; and
                        18
                                            c.      A permanent injunction against Defendant pursuant to 17 U.S.C. §502;
                        19
                        20                          and

                        21                  d.      Plaintiff's attorneys' fees pursuant to 17 U.S.C. §505; and
                        22
                                            e.      Plaintiff's costs; together with
                        23
                                            f.      Such other relief that the Court determines is just and proper.
                        24
                        25
                        26
                        27
                        28


                                                                               11
                                                                     PLAINTIFF'S COMPLAINT
                              Case: 1:21-cv-00009 Document #: 1 Filed: 01/04/21 Page 12 of 12 PageID #:12




                             DATED: January 4, 2021
                         1
                         2                                        BARSHAY SANDERS, PLLC

                         3                                        By:    /s/ Craig B. Sanders
                                                                  Craig B. Sanders, Esq.
                         4
                                                                  100 Garden City Plaza, Suite 500
                         5                                        Garden City, NY 11530
                                                                  Tel: (516) 203-7600
                         6                                        Email: csanders@barshaysanders.com
                                                                  Attorneys for Plaintiff
                         7
                                                                  File No.: 119240
                         8
                         9
                        10
BARSHAY SANDERS, PLLC




                        11
                        12
                        13
                        14
                        15
                        16
                        17
                        18
                        19
                        20
                        21
                        22
                        23
                        24
                        25
                        26
                        27
                        28


                                                                       12
                                                             PLAINTIFF'S COMPLAINT
